DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 16-39 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 16, 31, and 35, the closest reference to El Kurdi et al. (Pub No. 20180048123) disclose the GERMANIUM-ON-SILICON LASER IN CMOS TECHNOLOGY. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 16, 31, and 35.
Regarding claim 16,
None of the cited prior arts discloses the claimed structural combination of independent claim 16, in particular having the limitation of “the semiconductor region comprising germanium; a silicon nitride layer surrounding and straining the semiconductor region; and a metal foot separating the silicon nitride layer from the semiconductor support”.
Regarding claim 31,
None of the cited prior arts discloses the claimed structural combination of independent claim 31, in particular having the limitation of “the semiconductor region comprising elemental germanium, germanium-tin, or silicon-germanium-tin, wherein the semiconductor region comprises a resonator of a laser or a waveguide;  ST-17-GR3CO-03o9USo1Page 4 of 7a silicon nitride 
Regarding claim 35,
None of the cited prior arts discloses the claimed method of independent claim 35, in particular having the method of “bonding a surface of a second semiconductor support to the metal layer; separating the stack from the first support; selectively etching the metal layer to decrease its width with respect to a lateral dimension of the first silicon nitride layer; and isotropically depositing a second silicon nitride layer on the semiconductor region”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the 

/KINAM PARK/Primary Examiner, Art Unit 2828